Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims #1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The Examiner takes the position that the neither the present claim language nor the claims themselves provide adequate description of how the apparatus claimed is equipped with a structure capable of carrying out the “preventing said heat treatment dummy recipes from being .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims #1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
1) a structural description/connection that would allow for the structural base claim to prevent the dummy recipes from being displayed on said display.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims #1-3, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUPERS et al., (U.S. Pub. No, 2019/0072857), hereinafter referred to as "Kupers" and further in view of CHA et al., (U.S. Pub. No. 2019/0312961), hereinafter referred to as “Cha”.


Kupers shows, with respect to claim #1 and 6, a heat treatment method of heating a substrate comprising conditioning lot that may comprise dummy wafers, purely for establishing a certain thermal behavior (paragraph 0084) wherein a small area of light within a dark field will be subjected to greater heat input rate for a given radiation dose (paragraph 0063) wherein exposure recipes (thermal model, item 300) receives information (fig. #3, item 320) and operating sequence information (fig. #3, item 322) to be used in heat modules (paragraph 0061-0062, 0084) wherein instruction may be derived using the established lots sequencing rules, or directly using the thermal model, or it may be manually coded (paragraph 0114) conditioning lot may comprise dummy wafers, purely for establishing a certain thermal behavior, and does not impact the performance of real product wafers (paragraph 0084) including a control system (paragraph 0037) defining the exposures to be performed, and also properties of the wafer (paragraph 0050) including a computer program product containing one or more sequences of machine-readable instructions for causing a processing device or system of processing devices to implement the control system of embodiment (thereby choosing the desired recipes) (paragraph 0019).

Kupers substantially shows the claimed invention as shown in the rejection above.
Kupers fails to state explicitly, with respect to claim #1 and 6, method wherein preventing a dummy recipes from being displayed on said display. 

Cha shows, with respect to claim #1 and 6, an apparatus wherein a required recipe is retrieved from the storage portion (fig. #5, item 103) and executed by the process controller (fig. #5, item 101) in accordance with an instruction or the like input through the user interface (fig. #5, item 102) (paragraph 0063-0064)

The Examiner notes that Cha’s  description of his invention does not use the explicit language used by the Applicant. However, given the meaning of the process provided by the Applicant, the Examiner takes the position that the invention described by Cha indeed does describe the claimed invention as presently presented by the Applicant. Cha discloses the claimed invention except for using the explicit language of the present application, for a recipe not being seen on the screen. It would have been obvious to one having ordinary skill in the art at the time the invention was made to in accordance with an instruction or the like to input through .  In re Venner, 120 USPQ 192. For these reasons the Examiner takes the position that the rejection is proper because it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1 and 6, to provide program to control the deliver/choices of recipes with the options of making the recipes available to the operator (where choosing the desired recipe eliminates the undesired recipes) for viewing, choosing and/or adjusting in accordance with an instruction or the like input through the user interface, as taught by Cha.

	Kupers show, with respect to claim #2 and 7, a method comprising using all the recorded data, there can be established a table of which each row represents a given sub-sequence of two, three or more lot types (layer IDs) observed in the historic processing of actual lots and/or in the 
simulated processing of real or hypothetical collections of lots by alternative sequences (paragraph 0099) wherein a controller for using the lot sequencing rules to determine a processing sequence for the defined collection of lots, and to control the lithographic apparatus to process the lots in the determined preferred sequence (paragraph 0118).

Kupers shows, with respect to claim #3 and 8, a method wherein  heat input may come from one or more mechanical actuators in the lithographic apparatus wherein different product layers may use the actuators differently, meaning the heat input is different for different lots (paragraph 0056).


//
Claim #4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over KUPERS et al., (U.S. Pub. No, 2019/0072857), hereinafter referred to as "Kupers" as modified by CHA et al., (U.S. Pub. No. 2019/0312961), hereinafter referred to as “Cha” and in further view of Ono (U.S. Pub. No. 2020/0335366), hereinafter referred to as "Ono".

Kupers as modified by Cha substantially shows the claimed invention as shown in the rejection above. 
Kupers as modified by Cha fails to show, with respect to claim #4 and 9, a method wherein the step (a), only a nitrogen gas can be specified as a treatment gas.

Ono teaches, with respect to claim #4 and 9, a method wherein the dummy wafer is heated in a nitrogen gas which is the treatment gas for use in the heat treatment of the semiconductor wafer W (paragraph 0091, 0097).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4 and 9, a method wherein the step (a), only a nitrogen gas can be specified as a treatment gas, into the method of Kupers as modified by Cha, with the motivation that nitrogen gas is supplied into the chamber to form the atmosphere including the helium gas, as taught by Ono.

//
Claim #5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over KUPERS et al., (U.S. Pub. No, 2019/0072857), hereinafter referred to as "Kupers" as modified by CHA et al., (U.S. Pub. No. 2019/0312961), hereinafter referred to as “Cha” and in further view of YUASA	 (U.S. Pub. No. 2018/0204735), hereinafter referred to as "Yuasa".

Kupers as modified by Cha, substantially shows the claimed invention as shown in the rejection above. 
Kupers as modified by Cha, fails to show, with respect to claim #5 and 10, a method wherein in the step (a), a wafer thermometer that measures temperature of the dummy wafer or a susceptor thermometer that measures temperature of a susceptor for placing the dummy wafer can be specified as a thermometer for temperature control.

Ono teaches, with respect to claim #5 and 10, a method wherein a dummy substrate (dummy wafer) which has thermal characteristics similar to those of the wafers (fig. #1, item 200) (paragraph 0037) and wherein the upper thermocouple (fig. #2, item 657) as an upper temperature measurer (temperature sensor) for measuring a temperature of the upper portion in the process chamber (fig. #2, item 201) during the substrate processing and a lower thermocouple (fig. #2, item 658) as a lower temperature measurer (temperature sensor) for measuring a temperature of the lower portion in the process chamber (fig. #2, item 201) during the substrate processing, are connected to the controller (fig. #2, item 121) (paragraph 0042).

claim #5 and 10, a method wherein in the step (a), a wafer thermometer that measures temperature of the dummy wafer or a susceptor thermometer that measures temperature of a susceptor for placing the dummy wafer can be specified as a thermometer for temperature control, into the method of Kupers as modified by Cha, with the motivation this maintains an even and consistent temperature environment, as taught by Ono.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Pertinent art
Pertinent art, not relied on in the present rejection, but considered to be related to the claimed filed invention, will be listed below.
1) Zhao et al., 6,616,767
	a) Automation controls for heating; column 7, line65-67; column #8, line 1-49; column #17, line 30-57.

3) Watanabe et al., 2010/0135877; Control and operation; paragraph 0010-0012, 0042.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
12/02/2021
/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        December 3, 2021